DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/744,222 are currently pending and have been examined.  Applicant amended claims 1-20.  
Claims 1-20 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 01 September 2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Vance et al. (US 2020/0081438 A1, “Vance”) in view of Valtanen (US 2017/0313303 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Vance, discloses a mobile fixture system that has multiple mobile fixtures comprising a movable base is configured to travel over a floor. A support platform coupled to the movable base and articulable with respect to the movable base. An adaptor interface coupled to and moving with the support platform. The adaptor interface is configured to mechanically interface with an attachment element. A sensor coupled to the adaptor interface and detects a force or movement resulting from an interaction between the adaptor 

Valtanen discloses an arrangement and method for optimizing load position in relation to a plurality of transportation vehicles comprising at least one master vehicle and at least one slave vehicle, the arrangement comprising a platform arranged to the at least one slave vehicle for receiving a load; an actuating device of the at least one slave vehicle for moving the platform in relation to the at least one slave vehicle; a sensing device configured to generate a vehicle sensing signal and/or a non-vehicle sensing signal; a controlling device of the at least one master vehicle. The controlling device is configured to receive at least one of the vehicle sensing signal and the non-vehicle sensing signal; generate controlling commands based on the received at least one of the vehicle sensing signal and the non-vehicle sensing signal; and transmit the controlling commands to the actuating device, wherein the actuating device is configured to receive the controlling commands and to move the platform in relation to the transportation vehicle based on the controlling commands.

	With respect to independent claim 1, Vance taken either individually or in combination with other prior art of record fails to teach or suggest: a second fixture plate configured to carry the payload and to electrically link with the first fixture plate; a first electrical couple on the first fixture plate; a second electrical coupler on the second fixture plate, the first and second electrical couplers electrically couple the first fixture plate with the second fixture plate, and communicate information, including through the first and second fixture plates. 

	Independent claim 11 is the method claim corresponding to claim 1 and includes substantially similar limitations. Therefore, claim 11 is allowed for the same reasons as claim 1.


 
Claims 2-10 and 12-19 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668